               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHNA FIEDLER,
       Plaintiff,                                   NO. 3:19-CV-0983

              v.                                    (JUDGE CAPUTO)
STROUDSBURG AREA SCHOOL
DISTRICT, et al.,
       Defendants.

                                  MEMORANDUM
      Presently before me is a Motion to Dismiss (Doc. 9) filed by Defendants
Stroudsburg Area School District (the “District”), John A. Toleno (“Toleno”), Ryan
Cron (“Cron”), and Joanna Kovacs (“Kovacs”) (collectively, where appropriate,
“Defendants”). Plaintiff Johna Fiedler alleges that after she suffered a concussion in
2014, her doctors instructed her not to participate in activities which presented the
threat of additional concussions. Defendants were aware of this, and a Section 504
plan was put in place. As a result, Fiedler was excused from gym classes that posed
risks of future concussions, including classes involving sports like basketball or
football. Yet, despite these restrictions, Kovacs, a junior high gym teacher, forced
Fiedler to participate in gym class one day and gave her the choice of playing
basketball or football. Fiedler sustained injuries during that class after she was struck
in the back of the head with a basketball.
      Fiedler subsequently commenced this litigation asserting that Defendants
violated her rights under the United States Constitution, the Pennsylvania
Constitution, the Rehabilitation Act, and the Americans with Disabilities Act.
Defendants have filed a motion to dismiss pursuant to Federal Rule of Civil Procedure
12(b)(6).
      The motion to dismiss will be granted in part and denied in part. Because
Fiedler adequately states a Fourteenth Amendment due process claim against Kovacs
for the alleged deprivation of bodily integrity on a state-created danger theory, she will
be permitted to proceed with that claim. Otherwise, the Complaint fails to state a
claim upon which relief can be granted, so the remaining causes of action will be
dismissed. But, Fiedler will be given the opportunity to amend with respect to her
Rehabilitation Act/Americans with Disabilities Act claim, her procedural due process
claim, and her substantive due process claim against the District, Toleno, and Cron.
                                    I. Background
      The facts as alleged in the Complaint are as follows:
      Fiedler is an adult and former student at Stroudsburg Junior High School. (See
Doc. 1, ¶ 3). Cron was the Stroudsburg Junior High School principal, while Kovacs
was a gym teacher at that school. (See id. at ¶¶ 5-6). Toleno was the District
superintendent. (See id. at ¶ 4).
      In March 2014, Fiedler suffered a concussion from a snowboarding accident.
(See id. at ¶ 12). As a result, Fiedler’s physicians prohibited her from participating in
any activities which would expose her to further concussions, including those
involving potential or actual contact with athletic balls. (See id.). Thus, she was
excused from participation in physical education classes when such activities were
occurring. (See id.). Fiedler’s mother conveyed this information to the District,
namely to Cron, Kovacs, a guidance counselor, and the school nurse. (See id. at ¶ 13).
      On June 11, 2014, Fiedler should have been a non-participant in her physical
education class taught by Kovacs because the class was playing basketball and
football. (See id. at ¶ 22). Fiedler, however, was forced to participate in gym class
that day despite the medical documentation on file. (See id. at ¶¶ 23-24). Kovacs felt
“it ha[d] been long enough” and “forced” Fiedler to choose between playing football
or basketball. (See id. at ¶ 24). Fiedler protested, but nonetheless went onto the
basketball court with a group of classmates. (See id. at ¶ 24). Although she was
cognizant and vigilant to avoid injury, Fiedler was still struck in the back of her head
                                           2
by a basketball. (See id. at ¶¶ 25-26). She immediately experienced nausea, dizziness,
and a headache. (See id. at ¶ 27). Fiedler was disoriented, but managed to proceed to
the school nurse on her own. (See id. at ¶¶ 28-29). When Fiedler sustained the injury,
Kovas was in an office, not the gym. (See id. at ¶ 30). After her visit to the nurse’s
office, Fiedler returned to her normal course of study. (See id. at ¶ 33).
       Upon learning of Fiedler’s injury, her mother arranged an appointment with her
concussion specialist. (See id. at ¶ 40). As a result of the incident during her gym
class, Fiedler was injured and continues to suffer ill-effects from that injury. (See id.
at ¶¶ 43-45). Her symptoms also worsened “with increased efforts on her school work,
and as a result, her performance level severely declined.” (Id. at ¶ 48). This required
additional and continued accommodations for Fiedler to meet her school work. (See
id. at ¶ 49).
       Based on the foregoing, Fiedler commenced this action on June 7, 2019. (See
Doc. 1, generally). In the Complaint, Fiedler asserts the following claims: (1)
“Amendment Fourteen - due process clause for injury to human dignity” against all
Defendants (Count I); “Amendment Fourteen due process clause for injury to bodily
integrity” against all Defendants (Count II); (3) “Amendment Fourteen due process
clause for injury as a result of a state created danger/special relationship” against all
Defendants (Count III); (4) violation of Pennsylvania Constitution Article I, Section
I for injury to bodily integrity against all Defendants (Count IV); (5) “Amendment
Fourteen due process clause for injury to human dignity” against the District (Count
V); (6) “Amendment Fourteen due process clause for injury to bodily integrity”
against the District (Count VI); (7) “Amendment Fourteen due process clause for
injury as a result of a state created danger/special relationship” against the District
(Count VII); (8) violation of Pennsylvania Constitution Article I, Section I for injury
to Fiedler’s property right to education against all Defendants (Count VIII); (9)
“Amendment Fourteen due process clause/deprivation of property interests by failing
to provide an education” against all Defendants (Count IX); (10) violation of the
                                           3
Rehabilitation Act and the Americans with Disabilities Act against all Defendants
(Count X); and (11) “Amendment Fourteen violation of equal protection” against all
Defendants (Count XI). (See id., generally).
      On October 9, 2019, Defendants filed a motion to dismiss and supporting brief.
(See Docs. 9-10, generally). Fiedler filed her brief in opposition to the motion to
dismiss on November 5, 2019. (See Doc. 13, generally). On November 19, 2019,
Defendants filed a reply in further support of their motion to dismiss. (See Doc 14,
generally). The motion to dismiss is therefore fully briefed and ripe for disposition.
                                  II. Legal Standard
      Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of a
complaint, in whole or in part, for failure to state a claim upon which relief can be
granted. See Fed. R. Civ. P. 12(b)(6). “Under the ‘notice pleading’ standard
embodied in Rule 8 of the Federal Rules of Civil Procedure, a plaintiff must come
forward with ‘a short and plain statement of the claim showing that the pleader is
entitled to relief.’” Thompson v. Real Estate Mortg. Network, 748 F.3d 142, 147 (3d
Cir. 2014) (quoting Fed. R. Civ. P. 8(a)(2)).
      When resolving a Rule 12(b)(6) motion, “a court must consider no more than
whether the complaint establishes ‘enough facts to raise a reasonable expectation that
discovery will reveal evidence of the necessary elements’ of the cause of action.”
Trzaska v. L’Oreal USA, Inc., 865 F. 3d 155, 162 (3d Cir. 2017) (quoting Connelly v.
Lane Constr. Corp., 809 F.3d 780, 789 (3d Cir. 2016)). In reviewing the sufficiency
of a complaint, a court must take three steps: (1) identify the elements of the claim; (2)
identify conclusions that are not entitled to the assumption of truth; and (3) assume the
veracity of the well-pleaded factual allegations and determine whether they plausibly
give rise to an entitlement to relief. See Connelly, 809 F.3d at 787 (citations omitted).
“To survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.
Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting Bell Atl.
                                           4
Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)).
                                        III. Discussion
      Defendants’ motion raises several grounds for dismissal of the Complaint. (See
Doc. 10, generally). First, though, Fiedler concedes to the dismissal of her Equal
Protection Clause claim (Count XI), as well her claims against Defendants Toleno,
Cron, and Kovacs in their official capacities. (See Doc. 13, 32).1 Thus, those claims
will be dismissed without discussion. Moreover, Counts V-VII of the Complaint will
be dismissed because they are redundant of the claims in Counts I-III. Specifically,
Fiedler’s first three claims are asserted against all Defendants, and then those exact
claims are asserted separately in Counts V-VII against the District only. (See Doc. 1,
generally). Because the District is included in the claims asserted in Counts I-III,


 1
        In their submissions, Defendants insist that individual Defendants are sued only in
        their official capacities. (See Doc. 10, 14-15; Doc. 14, 3-4). They do this even
        though (1) the Complaint does not specify whether Toleno and/or Kron are sued
        in their individual or official capacities (but punitive damages are demanded
        against them), and (2) the Complaint specifically states that “Kovacs is sued in her
        individual capacity.” (Doc. 1, ¶ 6). With respect to Kovacs, Defendants contend
        that Fiedler actually intended to sue her in her official capacity because Kovacs is
        also alleged to have been “acting within the course and scope of her
        employment[.]” (Doc. 10, 14 n.5; Doc. 14, 4 n.1). Defendants’ argument on this
        point is not well-taken for two reasons. One, it involves repeated
        mischaracterizations of the Complaint and Fiedler’s opposition brief. For
        example, they say that Fiedler “agrees that [individual] Defendants should be
        dismissed”, (Doc. 14, 4 n.2), when, quite clearly, Fiedler concedes to the dismissal
        of the official capacity claims against these Defendants but not the individual
        capacity claims. (See Doc. 13, 31 (“official capacity suits against individual
        defendants are conceded as redundant . . .”)). In short, misrepresenting a party’s
        position is simply unhelpful to the adversarial process. Second, that Kovacs
        allegedly acted in the course of her employment does not mean that she is sued in
        her official capacity. See, e.g., Hafer v. Melo, 502 U.S. 21, 27, 122 S. Ct. 358,
        116 L. Ed. 2d 301 (1991) (rejecting the argument that “state officials may not be
        held liable in their personal capacity for actions they take in their official
        capacity.”); see also id. at 26, 122 S. Ct. 358 (“the phrase acting in their official
        capacities is best understood as a reference to the capacity in which the state
        officer is sued, not the capacity in which the officer inflicts the alleged injury.”).

                                                5
Counts V-VII are redundant, so they will be dismissed.
A.    Section 1983 Claims.
      Pursuant to 42 U.S.C. § 1983,2 Fiedler claims that Defendants violated her due
process rights protected by the Fourteenth Amendment to the United States
Constitution.3    The Due Process Clause has both substantive and procedural
components. See Evans v. Sec'y Pennsylvania Dep't of Corr., 645 F.3d 650, 658 (3d
Cir. 2011). “The substantive component of the Due Process Clause ‘protects
individual liberty against ‘certain government actions regardless of the fairness of the
procedures used to implement them.’” Gottlieb ex rel. Calabria v. Laurel Highlands
Sch. Dist., 272 F.3d 168, 172 (3d Cir. 2001) (quoting Collins v. Harker Heights, 503
U.S. 115, 125, 112 S. Ct. 1061, 1068, 117 L. Ed. 2d 261 (1992)). The “hallmarks of
a procedural due process claim,” on the other hand, are “pre-deprivation notice and [a]
hearing.” Burella v. City of Philadelphia, 501 F.3d 134, 146 (3d Cir. 2007); see also
Mathews v. Eldridge, 424 U.S. 319, 333, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976) (the
“fundamental requirement” of procedural due process is “the opportunity to be heard
at a meaningful time and in a meaningful manner.”). Fiedler raises four due process
claims here: (1) injury to human dignity; (2) injury to bodily integrity; (3) state-created
danger; and (4) deprivation of property interest in education. The first three are
substantive due process claims, while the fourth is for a violation of procedural due
process. (See Doc. 1, generally). Defendants seek dismissal of each claim.


 2
        Section 1983 states: “Every person who, under color of any statute, ordinance,
        regulation, custom, or usage, of any State or Territory or the District of Columbia,
        subjects, or causes to be subjected, any citizen of the United States or other person
        within the jurisdiction thereof to the deprivation of any rights, privileges, or
        immunities secured by the Constitution and laws, shall be liable to the party
        injured in an action at law . . . .” 42 U.S.C. § 1983.
 3
        The Due Process Clause of the Fourteenth Amendment provides that “[n]o state
        shall . . . deprive any person of life, liberty, or property without due process of
        law[.]” U.S. Const. amend XIV, § 1.

                                                6
      1.     Human Dignity.
      Count I of the Complaint asserts a claim for violation of Fiedler’s right to
human dignity. (See Doc. 1, Count I). Defendants move to dismiss this claim on the
basis that such a cause of action is only viable in the penal setting. (See Doc. 10, 4-5).
Fiedler opposes the dismissal of the human dignity claim. (See Doc. 13, 10-12).
      The human dignity claim will be dismissed with prejudice. As explained by the
United States District Court for the Western District of Pennsylvania, the human
dignity “thread of Fourteenth Amendment jurisprudence exists, but it does so
principally in coerced custodial or penal settings.” Dorley v. South Fayette Twp. Sch.
Dist., 129 F. Supp. 3d 220, 230 (W.D. Pa. 2015); see also B.D. v. Downingtown Area
Sch. Dist., No. 15-6375, 2016 WL 3405460, at *2 n.3 (E.D. Pa. June 21, 2016)
(observing that “§ 1983 claims involving the right to human dignity have generally
only been recognized in the prisoner context”). As a result, the Dorley court found
that the claim for human dignity merged with the plaintiff’s claim for injury to bodily
integrity based on a state-created danger. See Dorley, 129 F. Supp. 3d at 231.
Dismissal of the human dignity claim is warranted for the same reasons here, so Count
I will be dismissed with prejudice.
      2.     Bodily Integrity and State-Created Danger.
      Count II of the Complaint sets forth a claim for injury to bodily integrity, while
Count III is for a state-created danger. (See Doc. 1, Counts II-III). “Individuals have
a constitutional liberty interest in personal bodily integrity that is protected by the Due
Process Clause of the Fourteenth Amendment.” Phillips v. Cty. of Allegheny, 515 F.3d
224, 235 (3d Cir. 2008). “However, the Due Process Clause does not impose an
affirmative obligation on the state to protect its citizens.” Id. (citing DeShaney v.
Winnebago County Dept. of Soc. Servs., 489 U.S. 189, 195-96, 109 S. Ct. 998, 103 L.
Ed. 2d 249 (1989)). As a result, when the alleged harm is directly caused by a “third
party, non-state actor,” courts generally conclude that “there is no analytical
distinction” between an injury to bodily integrity claim and a claim predicated on a
                                            7
state-created danger. Dorley, 129 F. Supp. 3d at 231-32. This is because “the state-
created danger doctrine is one theory used to assert a claim for harm to one’s bodily
integrity . . . .” Id. Accordingly, the claim for injury to bodily integrity in Count II
will be dismissed as duplicative to Count III, and I will consider Fiedler’s claim to
injury to bodily integrity by way of the state-created danger doctrine. See id.; see also
Cuvo v. Pocono Mountain Sch. Dist., No. 18-1210, 2019 WL 1424524, at *6 (M.D.
Pa. Mar. 29, 2019) (“a claim under § 1983 for a violation of the due process right to
bodily integrity is brought under the state-created danger doctrine.”); Keener v. Hribal,
351 F. Supp. 3d 956, 970 n.6 (W.D. Pa. 2018); R.B. by Hickey v. Enterline, No. 16-
1583, 2017 WL 2536110, at *5 (M.D. Pa. June 12, 2017) (“Her claim for a violation
of her Fourteenth Amendment right to bodily integrity, therefore, necessarily relies
upon the sufficiency of her state created danger claim. My analysis will therefore be
limited to the plausibility of R.B.’s claim under that theory.”).
      The Third Circuit has “recognized that a state actor may be held liable under the
‘state-created danger’ doctrine for creating danger to an individual in certain
circumstances.” Henry v. City of Erie, 728 F.3d 275, 281 (3d Cir. 2013) (citing
Morrow v. Balaski, 719 F.3d 160, 176 (3d Cir. 2013)). Liability may attach under this
doctrine “where the state acts to create or enhance a danger that deprives the plaintiff
of his or her Fourteenth Amendment right to substantive due process.” Morrow, 719
F.3d at 177 (citing Kneipp v. Tedder, 95 F.3d 1199, 1205 (3d Cir. 1996)). To prevail
on a state-created danger theory, a plaintiff must prove four elements:
            1) the harm ultimately caused was foreseeable and fairly
            direct;
            2) a state actor acted with a degree of culpability that shocks
            the conscience;
            3) a relationship between the state and the plaintiff existed
            such that the plaintiff was a foreseeable victim of the
            defendant's acts, or a member of a discrete class of persons
            subjected to the potential harm brought about by the state's
            actions, as opposed to a member of the public in general; and
            4) a state actor affirmatively used his or her authority in a
                                           8
                way that created a danger to the citizen or that rendered the
                citizen more vulnerable to danger than had the state not
                acted at all.
Id. (quoting Bright v. Westmoreland Cty., 443 F.3d 276, 281 (3d Cir. 2006)).
       Defendants contend that Fiedler fails to present a substantive due process claim
on a state-created danger theory for several reasons. First, they argue that as to Toleno
and Cron, the claim fails because they are not alleged to have taken any action and the
claims against them are predicated solely on their positions as superintendent and
principal. (See Doc. 10, 7). Second, Defendants insist that the claim should be
dismissed as against Kovacs because Fiedler only avers that “she was allowed to
participate in gym class.” (Doc. 10, 8). As a result, Defendants conclude that: (1)
Fiedler has failed to plausibly plead that the harm she suffered was foreseeable and
fairly direct; (2) she fails to plead conscious shocking conduct and at most sets forth
allegations of negligence by Kovacs; and (3) Kovacs’ conduct amounts to inaction
which is insufficient to give rise to liability on a state-created danger theory. (See id.).
Finally, with respect to the District, Defendants fault this aspect of Fiedler’s claim
because it seeks to hold the District liable under a respondeat superior theory. (See
id. at 8-10).
       Fiedler opposes the dismissal of the claim. (See Doc. 13, 15-24). Specifically,
Fiedler disputes that the claim is one for inaction based on her allegation that Kovacs
forced her to participate in gym class. (See id. at 20). She also emphasizes that the
Complaint clearly states that the harm she suffered was a foreseeable and direct
consequence of Defendants’ conduct. (See id. at 15-16). Fiedler further contends that
a school official’s disregard of specific instructions by medical professionals as
alleged in the Complaint are conscience shocking. (See id. at 16).
       The due process claim brought under the state-created danger doctrine against
Toleno and Cron will be dismissed. Individual liability can be imposed under § 1983
only if the state actor played an “affirmative part” in the alleged misconduct and
“cannot be predicated solely on the operation of respondeat superior.” Evancho v.
                                             9
Fisher, 423 F.3d 347, 353 (3d Cir. 2005) (quoting Rode v. Dellarciprete, 845 F.2d
1195, 1207 (3d Cir. 1998)); Sutton v. Rasheed, 323 F.3d 236, 249-50 (3d Cir. 2003).
The personal involvement of a defendant in a § 1983 action may be shown “through
allegations of personal direction or of actual knowledge and acquiescence.” Argueta
v. U.S. ICE, 643 F.3d 60, 72 (3d Cir. 2011) (quoting Rode, 845 F.2d at 1207). Such
allegations, however, must be made with appropriate particularity in that a complaint
must allege the particulars of “conduct, time, place, and persons responsible.”
Evancho, 423 F.3d at 354; Rode, 845 F.2d at 1207-08. Alleging a mere hypothesis
that an individual defendant had personal knowledge or involvement in depriving the
plaintiff of his rights is insufficient to establish personal involvement. Rode, 845 F.2d
at 1208. Moreover, a defendant “cannot be held responsible for a constitutional
violation which he or she neither participated in nor approved.” C.H. ex rel. Z.H. v.
Oliva, 226 F.3d 198, 201-202 (3d Cir. 2000). Allegations that a supervisor “had
constructive knowledge of a subordinate's unconstitutional conduct simply because
of his role as a supervisor” do not suffice. Broadwater v. Fow, 945 F. Supp. 2d 574,
588 (M.D. Pa. 2013) (citing C.H. ex rel. Z.H., 226 F.3d at 202).
      The Third Circuit has recognized that “there are two theories of supervisory
liability, one under which supervisors can be liable if they established and maintained
a policy, practice or custom which directly caused the constitutional harm, and another
under which they can be liable if they participated in violating plaintiff's rights,
directed others to violate them, or, as the persons in charge, had knowledge of and
acquiesced in their subordinates' violations.” Parkell v. Danberg, 833 F.3d 313, 330
(3d Cir. 2016) (quoting Santiago v. Warminster Twp., 629 F.3d 121, 129 n.5 (3d Cir.
2010)) (internal quotations omitted); see also Laurensau v. Romarowics, 528 F. App'x
136, 140 n.2 (3d Cir. 2013) (“A supervisor can be held individually liable if his failure
to properly train or supervise a subordinate caused a deprivation of the plaintiffs
constitutional rights. However, a plaintiff must demonstrate that the supervisor's
failure to train amounted to ‘deliberate indifference’ and that the failure to train was
                                          10
closely related to the plaintiff's injury.”).
       In the matter sub judice, Fiedler does not allege that Toleno and/or Cron had
any personal involvement in the alleged deprivation of Fiedler’s right to bodily
integrity. (See Doc. 1, generally). Further, neither of these Defendants are claimed
to have had actual knowledge and acquiesced to the deprivation of that right, nor has
Fiedler pled that Toleno or Cron established a policy or custom that caused her harm.
(See id., generally). In other words, Fiedler has not stated a plausible basis to invoke
either theory of supervisory liability against Toleno or Cron. Accordingly, Count III
of the Complaint as against Toleno and Cron will be dismissed, but that dismissal will
be without prejudice.
       Conversely, Fiedler will be permitted to proceed with her deprivation of bodily
integrity claim based on a state-created danger against Kovacs. Fiedler first pleads
that the harm ultimately caused was foreseeable and fairly direct. In particular, Fiedler
alleges that she had previously sustained a concussion and was prohibited by her
physician from participating in physical education classes involving risk of contact
with athletic balls in order to avoid suffering further injuries, facts known by Kovacs.
(See Doc. 1, ¶¶ 12-13, 22-26). It was thus foreseeable that Fiedler would be struck in
the head with a ball during gym class and she would sustain additional injuries. See,
e.g., Mann v. Palmerton Area Sch. Dist., 872 F.3d 165, 171 (3d Cir. 2017) (having
student continue to practice football after a hit and thereafter suffering a traumatic
brain injury on a subsequent hit was “foreseeable and fairly direct”).
       Next, Fiedler adequately alleges conscious shocking behavior by Kovacs.
According to the facts pled by Fiedler, Kovacs was aware that Fiedler had previously
sustained a concussion, that she was not to participate in physical education classes
involving sports such as football or basketball, and this was based on a determination
by Fiedler’s physicians. (See Doc. 1, ¶¶ 12-13, 22-23). Nevertheless, Kovacs
concluded that it had “been long enough” and “forced” Fiedler to participate in gym
class and play either football or basketball on June 11, 2014. (See id. at ¶ 24). These
                                            11
allegations are sufficient to meet the second element because they reflect that Kovacs
acted with deliberate indifference to Fiedler’s constitutional rights. See Mann, 872
F.3d at 171 (to meet the second element when “the state actor has the benefit of
deliberation . . . all the plaintiff needs to show is deliberate indifference”); see also
Phillips, 515 F.3d at 240 (“where officials are afforded the luxury of a greater degree
of deliberation and have time to make unhurried judgments, deliberate indifference is
sufficient to support an allegation of culpability.”).
       The third element is also sufficiently alleged. For one, it is not challenged by
Defendants. Further, “the ‘foreseeable victim’ element requires that some sort of
relationship exist between the state actor and the plaintiff such that the plaintiff was
a foreseeable victim of the state actor’s conduct.” L.R. v. Sch. Dist. of Philadelphia,
836 F.3d 235, 247 (3d Cir. 2016). Quite clearly this element is satisfied here as
Fiedler was a student in Kovacs’ physical education class. See, e.g., Mann, 872 F.3d
at 172 (“It is clear that a student-athlete stands in such a relationship with the coaching
staff.”); Weiser v. Elizabethtown Area Sch. Dist., No. 17-625, 2018 WL 1071929, at
*7 (E.D. Pa. Feb. 27, 2018) (student was a foreseeable victim of school district’s
conduct).
       Lastly, Fiedler pleads affirmative action by Kovacs which made her more
vulnerable than she would have been had Kovacs done nothing at all. The Third
Circuit has made clear that under the fourth element, liability “is predicated upon the
states’ affirmative acts which work to the plaintiffs’ detriments in terms of exposure
to danger. It is misuse of state authority, rather than a failure to use it, that can violate
the Due Process Clause.” Bright, 443 F.3d at 282 (internal citations and quotation
omitted). Accordingly, to establish the fourth element, Fiedler must identify “an
affirmative action, rather than inaction or omission.” Phillips, 515 F.3d at 236. And,
while the Third Circuit has emphasized that “the line between action and inaction is
not always easily drawn,” Morrow, 719 F.3d at 178, it has “never found a state-created
danger claim to be meritorious without an allegation and subsequent showing that
                                            12
state authority was affirmatively exercised.” Bright, 443 F.3d at 282. But, the
affirmative act requirement “is not intended to turn on semantics of act and omission.
Instead, the requirement serves to distinguish cases where officials might have done
more from cases where officials created or increased the risk itself.” Morrow, 719 F.3d
at 179 (alterations and citation omitted).
      Defendants argue that Fiedler’s claim fails because Kovacs only “allowed [her]
to participate in gym class,” meaning she did not engage in an affirmative act as
required to sustain a due process claim on a state-created danger theory. (Doc. 10, 8;
Doc. 14, 8). But the crux of the deprivation of bodily integrity claim is that Fiedler
was medically excused from participating in physical education classes that included
a risk of contact while she was recovering from a concussion. Yet, despite this,
Kovacs “forced” Fiedler to participate in a gym class and play basketball or football.
(See Doc. 1, ¶¶ 24). Accepting these allegations as true, Kovacs engaged in an
affirmative act rendering Fiedler more vulnerable to danger by forcing Fiedler to
participate in gym class despite knowing of Fiedler’s prior injury and restriction on
participation. Accord Mann, 872 F.3d at 172 (“if a jury concluded that Walkowiak
was aware of the first blow to Sheldon’s head and observed signs of a concussion, the
jury could conclude that Walkowiak used his authority in a way that rendered Sheldon
more vulnerable to harm by sending him back into the practice session.”); Hall v.
Martin, No. 17-523, 2017 WL 3298316 at *3-4 (W.D. Pa. Aug. 2, 2017) (holding that
a plaintiff adequately alleged a substantive due process claim under the state-created
danger doctrine where the plaintiff was hit with a hockey puck during floor hockey in
gym class and alleged the gym teacher created the danger by allowing students to play
floor hockey without protective gear after encouraging the students to play the game
like they were playing regular hockey). Fiedler has stated the necessary elements of
a deprivation of bodily integrity claim on a state-created danger theory against Kovacs,
so that claim will not be dismissed.
      Finally, as to the bodily integrity claim against the District, a governmental
                                             13
entity, such as a school district, cannot be held liable for the alleged unconstitutional
actions of its employees on a theory of respondeat superior. See Monell v. New York
City Dept. of Soc. Servs., 436 U.S. 658, 690, 694, 98 S. Ct. 2018, 56 L. Ed. 2d 611
(1978). Instead, a § 1983 claim against a municipality may proceed in two ways: the
plaintiff may allege that an unconstitutional municipal policy or custom led to his
injuries or that his injuries were caused by a failure or inadequacy by the municipality
that reflects a deliberate or conscious choice. See Forrest v. Parry, 930 F.3d 93, 105
(3d Cir. 2019) (citing Estate of Roman v. City of Newark, 914 F.3d 789, 798-99 (3d
Cir. 2019)). The Third Circuit succinctly explained these available avenues in
Forrest:
                    Plaintiffs that proceed under a municipal policy or
            custom theory must make showings that are not required of
            those who proceed under a failure or inadequacy theory, and
            vice versa. Notably, an unconstitutional municipal policy or
            custom is necessary for the former theory, but not for the
            latter, failure or inadequacy theory. [Roman, 914 F.3d] at
            798 (“[F]or failure-to-train claims . . .[,] a plaintiff need not
            allege an unconstitutional policy.”) (citing Reitz v. County
            of Bucks, 125 F.3d 139, 145 (3d Cir. 1997)). This difference
            can be significant because a plaintiff presenting an
            unconstitutional policy must point to an official
            proclamation, policy or edict by a decisionmaker possessing
            final authority to establish municipal policy on the relevant
            subject. And, if alleging a custom, the plaintiff must evince
            a given course of conduct so well-settled and permanent as
            to virtually constitute law. Id. On the other hand, one whose
            claim is predicated on a failure or inadequacy has the
            separate, but equally demanding requirement of
            demonstrating a failure or inadequacy amounting to
            deliberate indifference on the part of the municipality. See
            id. This consists of a showing as to whether (1) municipal
            policymakers know that employees will confront a particular
            situation, (2) the situation involves a difficult choice or a
            history of employees mishandling, and (3) the wrong choice
            by an employee will frequently cause deprivation of
            constitutional rights. Carter v. City of Philadelphia, 181
            F.3d 339, 357 (3d Cir. 1999).
                   Although we have acknowledged the close
            relationship between policy-and-custom claims and
            failure-or-inadequacy claims, Barkes v. First Corr. Med.,
            766 F.3d 307, 316-17 (3d Cir. 2014), the avenues remain
            distinct: a plaintiff alleging that a policy or custom led to his
            or her injuries must be referring to an unconstitutional policy
            or custom, and a plaintiff alleging failure-to-supervise, train,
                                           14
            or discipline must show that said failure amounts to
            deliberate indifference to the constitutional rights of those
            affected. That is not to say that the plaintiffs cannot be one
            and the same, with claims sounding in both. They can. See
            id. at 798-99 (“[Plaintiff] has sufficiently alleged a custom of
            warrantless or nonconsensual searches . . . [and] has also
            adequately pled that the City failed to train, supervise, and
            discipline its officers.”).
Id. at 105-06.
      Defendants contend that the bodily integrity claim against the District fails
because Fiedler does not plead the necessary requirements for a municipal liability
claim. (See Doc. 10, 9-10). In particular, Defendants note that Fiedler does not
identify an official policy or proclamation, nor does she identify any individual
responsible for adopting such a policy. (See id.). In other words, Defendants view the
claim against the District as sounding solely in respondeat superior. (See id. at 10).
While Fiedler opposes the dismissal of the claim, she does not meaningfully address
the arguments supporting dismissal raised by Defendants. (See Doc. 13, generally).
Based on Fiedler’s lack of substantive response, Defendants find that Fiedler “has no
way of circumventing the general rule that municipal employers are not vicariously
liable for an alleged constitutional violation committed by their employee.” (Doc. 14,
11). Defendants are right.
      For one, Fiedler’s failure to address the substance of Defendants’ arguments
regarding the defects in the municipal liability claim against the District by itself are
sufficient to warrant dismissal of that claim. See M.D. Pa. L.R. 7.6; see also
Tambasco v. United States Dep't of Army, No. 17-1857, 2018 WL 1203466, at *2
(M.D. Pa. Mar. 8, 2018); Sikkelee v. Precision Airmotive Corp., No. 07-886, 2011 WL
1344635, at *4 (M.D. Pa. Apr. 8, 2011) (dismissing claims as unopposed when the
plaintiff failed to respond to arguments made by the defendants in support of their
motion to dismiss); Lada v. Delaware Cnty. Cmty. Coll., No. 08-4754, 2009 WL
3217183, at *10 (E.D. Pa. Sept. 30, 2009) (“To put it simply: plaintiffs who fail to
brief their opposition to portions of motions to dismiss do so at the risk of having

                                          15
those parts of the motions to dismiss granted as uncontested.”); Mussari v. Jermyn
Borough, No. 07-948, 2007 WL 3231800, at *2 (M.D. Pa. Oct. 31, 2007).
      Additionally, Fiedler has not presented any non-conclusory, factual allegations
to proceed against the District on either a policy-and-custom theory or a failure-or-
inadequacy theory. Fiedler does not allege that any policy-making official issued any
type of official policy or edict requiring students to participate in physical education
classes even when they were excused from doing so by their physicians. Nor has
Fiedler alleged that a custom of this nature existed in the District.          Thus, a
policy/custom claim has not been pled.
      Fiedler has also not pled a failure-or-inadequacy claim against the District. To
do so, as stated, Fiedler must allege that “(1) municipal policymakers know that
employees will confront a particular situation, (2) the situation involves a difficult
choice or a history of employees mishandling, and (3) the wrong choice by an
employee will frequently cause deprivation of constitutional rights.” Forrest, 930
F.3d at 106 (citations omitted). Nothing in the Complaint suggests that similar
situations to that with Fiedler occurred or that her circumstances presented a difficult
choice or a history of improper handling. For these reasons, Fiedler has not stated a
deprivation of bodily integrity on a state-created danger theory against the District.
As such, that claim will be dismissed, but Fiedler will be given the opportunity to
amend.
      3.     Property Right to Education.
      Fiedler’s final § 1983 claim is for the alleged deprivation of her property
interest in her public education. This can only proceed as a procedural due process
claim because there is no fundamental right to a public education under the United
States Constitution. See Plyler v. Doe, 457 U.S. 202, 221, 102 S. Ct. 2382, 2396, 72
L. Ed. 2d 786 (1982) (“[p]ublic education is not a ‘right’ granted to individuals by the
Constitution”); San Antonio Indep. Sch. Dist. v. Rodriguez, 411 U.S. 1, 35-36, 93 S.
Ct. 1278, 36 L. Ed. 2d 16 (1973) (“Education . . . is not among the rights afforded
                                          16
explicit protection under our Federal Constitution. Nor do we find any basis for
saying it is implicitly so protected.”); Taylor v. Metuchen Pub. Sch. Dist., No. 18-
1842, 2019 WL 1418124, at *5 (D.N.J. Mar. 28, 2019) (“to the extent that Plaintiff’s
substantive due process claim relies on the theory that H.T. was deprived of a
fundamental right to a public education, it fails as a matter of law.”).
      “To state a claim under § 1983 for deprivation of procedural due process rights,
a plaintiff must allege that (1) he was deprived of an individual interest that is
encompassed within the Fourteenth Amendment's protection of ‘life, liberty, or
property,’ and (2) the procedures available to him did not provide ‘due process of
law.’” Hill v. Borough of Kutztown, 455 F.3d 225, 233-34 (3d Cir. 2006) (citing Alvin
v. Suzuki, 227 F.3d 107, 116 (3d Cir. 2000)). Whether a property interest exists for
procedural due process purposes is determined by looking at a state law. See Ruiz v.
New Garden Twp., 376 F.3d 203, 206 (3d Cir. 2004). “Under Pennsylvania law, a
student has a ‘legitimate claim of entitlement to a public education.’” Kirby v.
Loyalsock Twp. Sch. Dist., 837 F. Supp. 2d 467, 478 (M.D. Pa. 2011) (quoting
Shertzer v. Penn Manor Sch. Dist., 422 F.3d 141, 149 (3d Cir. 2005)). Defendants do
not contest this point, but instead argue that the procedural due process claim should
be dismissed because Fiedler fails to plead that her interest in education was denied.
(See Doc. 10, 10-11). Fiedler responds that because of the injury her “academic rank
and standing” were impacted, so she was deprived of her right to education. (See Doc.
13, 26). In their reply, Defendants insist that the Complaint lacks allegations that
reflect a deprivation of Fiedler’s educational rights. (See Doc. 14, 11-13).
      The procedural due process claim in Count IX of the Complaint will be
dismissed. Specifically, Fiedler alleges that after the incident on June 11, 2014, she
“returned to her normal course of study within the school district.” (Doc. 1, ¶ 33).
Fiedler further avers that her performance levels decreased, and that she required
additional and continued accommodations to meet the requirements of her school
work. (See id. at ¶¶ 48-49). But, none of the allegations in the Complaint go to the
                                          17
manner in which Defendants allegedly infringed upon Fiedler’s interest in her
education. Fiedler does not identify the type of assistance or accommodation she
required, nor does she provide any facts that such requirements were denied. Restated,
Fiedler has not set forth any facts as to how any deficiencies in procedure infringed
upon her educational rights. See, e.g., Infantino v. West Wyoming Borough, No. 12-
2539, 2013 WL 3972770, at *8 (M.D. Pa. July 31, 2013) (“the plaintiff has failed to
plead any facts related to the procedures available or how such procedures violated
due process. Therefore, the plaintiff has failed to establish a prima facie case for a
violation of procedural due process.”). Accordingly, the claim as presently presented
does not sound in procedural due process, so it will be dismissed, but Fiedler will be
given the opportunity to amend.
B.    Pennsylvania Constitution Claims.
      Counts IV and VIII of the Complaint are for violations of Article I, Section I of
the Pennsylvania Constitution. (See Doc. 1, Counts IV, VIII). Defendants moved to
dismiss these claims, to which Fiedler did not respond. Counts IV and VIII will
therefore be dismissed with prejudice as unopposed. See Tambasco, 2018 WL
1203466; Sikkelee, 2011 WL 1344635, at *4 (dismissing claims as unopposed when
the plaintiff failed to respond to arguments made by the defendants in support of their
motion to dismiss); Lada, 2009 WL 3217183, at *10 (“To put it simply: plaintiffs who
fail to brief their opposition to portions of motions to dismiss do so at the risk of
having those parts of the motions to dismiss granted as uncontested.”).
C.    ADA/Rehabilitation Act Claim.
      Count X of the Complaint alleges that all Defendants violated § 504 of the
Rehabilitation Act, 29 U.S.C. § 794, and Title II of the Americans with Disabilities
Act, 42 U.S.C. § 12131 et seq. (See Doc. 1, Count X).4


 4
        I note that such claims cannot be maintained against individual Defendants. See
        A.W. v. Jersey City Pub. Schs., 486 F.3d 791, 804 (3d Cir. 2007) (“Suits may be

                                             18
      Section 504 of the Rehabilitation Act bars federally funded entities from
discriminating on the basis of disability, providing in relevant part, as follows:
            No otherwise qualified individual with a disability in the
            United States . . . shall, solely by reason of her or his
            disability, be excluded from the participation in, be denied
            the benefits of, or be subjected to discrimination under any
            program or activity receiving Federal financial assistance.
29 U.S.C. § 794(a). Under Title II of the ADA, “no qualified individual with a
disability shall, by reason of such disability, be excluded from participation in or be
denied the benefits of the services, programs, or activities of a public entity, or be
subjected to discrimination by any such entity.” 42 U.S.C. § 12132. Section 504 and
ADA claims are subject to the same analysis and thus may be addressed at the same
time. See Furgess v. Pennsylvania Dep’t of Corr., 933 F.3d 285, 288 (3d Cir. 2019)
(Title II and § 504 claims are considered together because “the substantive standards
for determining liability are the same.”); S.H. ex rel. Durrell v. Lower Merion Sch.
Dist., 729 F.3d 248, 260 (3d Cir. 2013); Ridley Sch. Dist. v. M.R., 680 F.3d 260, 282-
83 (3d Cir. 2012).
      To successfully plead her claim in Count X, Fiedler must allege that (1) she is
“disabled” as defined by the Act; (2) she is “otherwise qualified” to participate in
school activities; (3) the school or board of education receives federal financial
assistance; and (4) she was excluded from participation in, denied the benefits of, or
subject to discrimination at the school. Ridgewood Bd. of Educ. v. N.E. ex rel. M.E.,
172 F.3d 238, 253 (3d Cir. 1999) (citation omitted), superseded by statute on other
grounds as recognized by P.P. v. West Chester Area Sch. Dist., 585 F.3d 727 (3d
Cir.2009). Where, like here, (see Doc. 1, Count X, Wherefore Clause), a plaintiff
seeks compensatory damages on a § 504 claim, the plaintiff must also prove that the
discrimination or denial of benefits at issue was intentional, or at least that the


        brought pursuant to Section 504 against recipients of federal financial assistance,
        but not against individuals.”).

                                              19
defendant exhibited deliberate indifference to the underlying discrimination. See
Shadie v. Hazleton Area Sch. Dist., 580 F. App’x 67, 70 (3d Cir. 2014). However,
deliberate indifference need not be shown to obtain declaratory, injunctive, or
equitable relief. See K.K. ex rel. L.K. v. Pittsburgh Pub. Schs., 590 F. App’x 148, 153
(3d Cir. 2014).
         “The ‘intentional discrimination’ standard demands proof that, at a minimum,
the school district exhibited ‘deliberate indifference’ to the underlying act of
discrimination.” Shadie, 580 F. App’x at 70 (quoting S.H. ex rel. Durrell v. Lower
Merion Sch. Dist., 729 F.3d 248, 263 (3d Cir. 2013)).                “To show deliberate
indifference, the plaintiff must establish ‘(1) knowledge that a federally protected right
is substantially likely to be violated . . . and (2) failure to act despite that knowledge.’”
Id. (quoting Lower Merion, 729 F.3d at 265). “Deliberate indifference ‘does not
require a showing of personal ill will or animosity toward the disabled person,’ but
‘must be a deliberate choice, rather than negligence or bureaucratic inaction.’” Id.
(quoting Lower Merion, 729 F.3d at 263).
         Defendants contend that the Complaint fails to allege facts that would support
a finding of deliberate indifference, so the “claims for violations of the Rehabilitation
Act and the Americans with Disabilities Act must be dismissed . . . .” (Doc. 10, 12-
13). Fiedler responds that proof of intentional discrimination is not required to
establish a violation of § 504. (See Doc. 13, 31-32). Replying to that point,
Defendants emphasize that insofar as Fiedler is seeking compensatory damages on her
claim in Count X, intentional discrimination must be alleged as outlined in Lower
Merion. (See Doc. 14, 13-14).
         As presently constructed, Fiedler has not set forth a Rehabilitation Act or ADA
claim.      Fiedler’s Rehabilitation Act/ADA claim seeks “compensatory and
consequential damages,” not declaratory or injunctive relief. (Doc. 1, Count X,




                                            20
Wherefore Clause).5 As a result, Fiedler must allege intentional discrimination to
recover the relief requested. See Lower Merion, 729 F.3d at 261 (“We therefore take
the next logical step and hold that claims for compensatory damages under § 504 of
the RA and § 202 of the ADA also require a finding of intentional discrimination.”).
And, the facts alleged in the Complaint do not plausibly show that the District acted
deliberately indifferent to Fiedler’s rights, a point which Fiedler tacitly concedes by
arguing she did not need to allege intentional discrimination to proceed with her
Rehabilitation Act/ADA claim. Accordingly, Count X will be dismissed, but Fiedler
will be permitted to amend that claim.
D.    Punitive Damages.
      Defendants lastly seek dismissal of Fiedler’s request for punitive damages. (See
Doc. 10, 15). That aspect of the motion to dismiss will be denied.
      “[A] jury may be permitted to assess punitive damages in an action under §
1983 when the defendant's conduct is shown to be motivated by evil motive or intent,
or when it involves reckless or callous indifference to the federally protected rights of
others.” Smith v. Wade, 461 U.S. 30, 56, 103 S. Ct. 1625, 75 L. Ed. 2d 632 (1983).
Whether an award of punitive damages is warranted involves “a fact-intensive issue
inappropriate for resolution at the motion to dismiss stage, where no factual record has
yet been developed.” Miller v. Helm, No. 17-1590, 2017 WL 6405738, at *7 (M.D.
Pa. Dec. 15, 2017). Indeed, “this Court has consistently held that it is premature to
dismiss demands for punitive damages prior to discovery.” Campbell v. Balon, No.
16-779, 2017 WL 2880856, at *19 (M.D. Pa. July 6, 2017); Bobrick Washroom
Equip., Inc. v. Scranton Prods., Inc., No. 14-853, 2017 WL 2126320, at *11 n.15


 5
        It appears that Fiedler has since graduated from the District. (See Doc. 13, 26).
        Given this, a request for declaratory or injunctive relief under the ADA or
        Rehabilitation Act would likely be moot. See K.K., 590 F. App’x at 154 n.4
        (citing Donovan ex rel. Donovan v. Punxsutawney Area Sch. Bd., 336 F.3d 211,
        218 (3d Cir. 2003)).

                                              21
(M.D. Pa. May 16, 2017).
      The challenge to the demand for punitive damages fails. The allegations against
Kovacs that she forced Fiedler to participate in a physical education class over the
directions of her physicians because she felt that it had been long enough since Fiedler
was injured are adequate at this stage in the litigation to support a plausible finding of
reckless or callous indifference to Fiedler’s constitutional rights. Given this, Fiedler
may proceed to discovery with her request for punitive damages.
E.    Leave to Amend.
      In her opposition to the motion to dismiss, Fiedler asks that she be given leave
to amend to the extent that her Complaint is found deficient in any respect. That
request will be granted in part.
      Third Circuit “precedent supports the notion that in civil rights cases district
courts must offer amendment - irrespective of whether it is requested - when
dismissing a case for failure to state a claim unless doing so would be inequitable or
futile.” Fletcher-Harlee Corp. v. Pote Concrete Contractors, Inc., 482 F.3d 247, 251
(3d Cir. 2007); Phillips v. Cty. of Allegheny, 515 F.3d 224, 245 (3d Cir. 2008).
Amendment is futile “if the amended complaint would not survive a motion to
dismiss.” Budhun v. Reading Hosp. & Med. Ctr., 765 F.3d 245, 259 (3d Cir. 2014).
      Fiedler will be granted leave to amend. For one, it is possible that she could
present a viable substantive due process claim against the District, Toleno, or Cron.
Moreover, Fiedler may be able to state a claim against the District for compensatory
damages for its alleged violation of the Rehabilitation Act or the ADA. Additionally,
she will be given the opportunity to amend her procedural due process deprivation of
educational interest claim against all Defendants. To the extent Fiedler wishes to
amend her complaint with respect to any of these causes of action, she will be given
twenty-one (21) days in which to do so.




                                           22
                                 IV. Conclusion
      For the above stated reasons, Defendants’ motion to dismiss will be granted in
part and denied in part.
      An appropriate order follows.


December 6, 2019                               /s/ A. Richard Caputo
Date                                           A. Richard Caputo
                                               United States District Judge




                                        23
